DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim 1 is amended.
Claims 10-17 are cancelled.
Claims 18-26 are new.

Allowable Subject Matter
Claims 1-9 and 18-26 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
Claim 1 recites, an electrical winding for a dry transformer, the electrical 
winding comprising: 
a winding conductor wound in multiple windings to form a coil; 
the coil embedded in a solid insulation body; 
a coating with a particular sheet resistance on a surface of the insulation body; 
wherein the coating comprises a resin component and a microscale and electrically 
conductive filler present in a particle size in the range from 1 µm to 2 mm;
	wherein a sheet resistance of the coating is defined via setting a ratio of at least two filler particle fractions.  

Claim 18 recites, an electrical winding for a dry transformer, the electrical winding comprising:
a winding conductor wound in multiple windings to form a coil;
the coil embedded in a solid insulation body;
a coating with a particular sheet resistance on a surface of the insulation body;
wherein the coating comprises a resin component and a microscale and electrically
conductive filler present in a particle size in the range from 1 um to 2 mm;
wherein a sheet resistance of the coating is defined via setting a ratio of coated to uncoated filler particles.
The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837